DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. (U.S. Patent Application Publication 2013/0304331) in view of Bernhardt et al. (U.S. Patent 6,581,695).
	Braunstein discloses a motor grader (10) with front and rear frames (Figure 3) and a draw bar (32) coupled to the front frame.  A blade (18) is arranged between front and rears ends of the front frame and supported by the frame (Figures 1-3).  There is an image pick-up apparatus (110) which includes at least a part of the blade within an angle of view of the pick-up apparatus (Figure 9).  Bernhardt (Figure 1, for example) discloses an image pick-up apparatus (34) arranged in front of a blade (28) of a work vehicle.  It would have been obvious to one of ordinary skill at the time of the invention to have arranged the image pick-up apparatus of Braunstein in front of the blade in order to convey information as desired, in accordance with the teachings of each of Bernhardt.  Further, given the configuration of the vehicle of Braunstein and the position of the blade behind the front wheel and below the frame, it would have been obvious to one of ordinary skill at the time of the invention to have positioned the image pick-up apparatus as claimed in order to most easily obtain a view of the front of the blade.  Note that because the blade naturally builds up soil on the front thereof during use, the image pick-up 
	Regarding claim 4, Braunstein shows the lower end of the blade within view.
	Regarding claim 9, Braunstein includes a circle (44).  Because of the blade and the circle move together, it would have been obvious to one of ordinary skill at the time of the invention to have used the circle as the image pick-up apparatus mount location in order to ensure that proper viewing was maintained, in accordance with the teachings of all three references.
	Regarding claim 11, the blade of Braunstein is mounted on a circle (44).  Because blades mounted on circles change radial orientation in conjunction with circle movement, it would have been obvious to one of ordinary skill at the time of the invention to have positioned the image pick-up apparatus as claimed in order to ensure proper view of the blade throughout rotational movement.  It is also noted that there is no criticality in this positioning in the present specification, as this is one of a plurality of optional pick-up apparatus mounting positions.

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.  Both Braunstein and Bernhardt disclose image pick-up apparatuses for blades.  The examiner maintains that positioning an image pick-up apparatus for a blade such that the blade is in view is well within ordinary skill.  Braunstein discloses the machine as claimed.  Repositioning a known image pick-up apparatus anywhere on a known machine is not something outside of ordinary skill.  The purpose of an image pick-up apparatus is to convey information; therefore, it is within ordinary skill to position the apparatus such that desired information is properly conveyed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671